Citation Nr: 0527634	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

As a procedural matter, the Board notes that the veteran 
filed a claim for a psychiatric disorder in April 1994, which 
was denied by the RO in October 1994.  The Board denied the 
claim in June 1997 on the basis that it was not well 
grounded.  In May 2000, the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court) affirmed the 
Board's June 1997 decision.  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) eliminated the concept of well-groundedness.  In June 
2001, the veteran purported to appeal the Veterans Claims 
Court decision.  In response, the RO directed the veteran to 
file his claim with the United States Court of Appeals for 
the Federal Circuit (it does not appear that he did so) and 
also indicated that it would re-adjudicate the claim under 
the new law.  

In October 2002, the RO again denied the claim on the merits 
after a de novo review.  This claim is now on appeal before 
the Board.


FINDINGS OF FACT

1.  The veteran was diagnosed with a passive-aggressive 
personality disorder in-service.

2.  A personality disorder is not considered a disease or 
injury under the law for VA disability compensation purposes.

3.  The medical evidence does not relate the veteran's 
current diagnosis of chronic undifferentiated schizophrenia 
with any event or occurrence of his military service.




CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as schizophrenia, 
was not incurred in or aggravated by the veteran's period of 
active duty; a personality disorder is not a disability for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

That is to say, service connection for a psychiatric 
disorder, such as a psychosis, may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  However, congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service medical records reflect a diagnosis of passive-
aggressive personality in the July 1970 service separation 
examination.  There were no complaints of, treatment for, or 
diagnoses of any other psychiatric disorders reported.  
Therefore, there is no evidence of a superimposed disease or 
injury during the veteran's military service that resulted in 
psychiatric disability separate and apart from the 
personality disorder.  

Post-service medical evidence is negative for psychiatric 
symptomatology for many years after discharge.  The first 
evidence of a psychiatric disorder is noted in a September 
1993 private psychological evaluation report, over 20 years 
after military discharge.  Therefore, the Board finds that 
the one-year presumption is not applicable in this case.

At the time the veteran sought treatment in September 1993, 
he complained of depression, marital difficulties, and 
difficulty coping with problems.  After a discussion of the 
veteran's past medical history, including difficulties 
throughout the school years, family history of psychiatric 
problems, the veteran's work and social history, and 
psychological testing, the diagnoses included residual 
schizophrenia, dysthymic disorder, cocaine abuse in early 
remission, schizoid personality disorder, and passive-
dependent traits.

In April 1994, the veteran filed a claim for "mentally 
handicapped."  He asserted that he received a shot while in 
the Army in 1970 and "went crazy."  An August 1994 VA 
examination reflected a diagnosis of chronic, 
undifferentiated schizophrenia, ruling out paranoid type vs. 
schizoaffective disorder.  Outpatient treatment records show 
on-going treatment for chronic undifferentiated 
schizophrenia.

Notwithstanding the veteran's psychiatric diagnosis of 
chronic differentiated schizophrenia, the Board finds that 
his current psychiatric disorder is not the same disorder 
which was noted during military service.  As related above, 
the service medical records reflect only a diagnosis of a 
personality disorder.  There is no medical evidence tending 
to show that the in-service symptoms ultimately represented 
the onset of a chronic acquired psychiatric disorder 
initially manifested many years following service.  

Further, at no time has a medical professional indicated that 
any of the veteran's post-service psychiatric symptoms were 
related to his military service or that they began during 
service.  Thus, the only evidence linking the veteran's 
current psychiatric symptoms to his military service consists 
of his own statements.  Even accepting his statements as 
true, he does not have the medical expertise to render a 
probative opinion as to medical diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In sum, the Board finds that the claim for an acquired 
psychiatric disorder is denied.  Significant weight has been 
placed on the absence of a medical nexus between the 
veteran's current psychiatric disorder and military duty.  

Finally, the Board notes that the VCAA became effective on 
November 9, 2000 (codified at 38 U.S.C.A. § 5100 et seq.).  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2002, prior to the initial adjudication of his 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The February 2002 VCAA notice letter 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the June 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested but 
failed to report to a March 2004 hearing before the Board.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the available medical evidence, 
including a previous VA examination and private psychological 
testing, is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia, is 
denied.



	                        
____________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


